SUPREME COURT OF ARIZONA
                            En Banc

THE STATE OF ARIZONA,             )   Arizona Supreme Court
                                  )   No. CV-12-0402-PR
                      Petitioner, )
                                  )   Court of Appeals
                 v.               )   Division Two
                                  )   No. 2 CA-SA 12-0065
HON. JANE A. BUTLER, JUDGE PRO    )
TEMPORE OF THE SUPERIOR COURT OF )    Pima County
THE STATE OF ARIZONA, in and for )    Superior Court
the County of Pima,               )   No. JV19004301
                                  )
                Respondent Judge, )
                                  )
TYLER B.,                         )   O P I N I O N
                                  )
          Real Party in Interest. )
__________________________________)


          Appeal from the Superior Court in Pima County
       The Honorable Jane A. Butler, Commissioner Pro Tem

                            REMANDED
________________________________________________________________

          Opinion of the Court of Appeals, Division Two
                231 Ariz. 42, 290 P.3d 435 (2012)

                            REVERSED
________________________________________________________________

BARBARA LAWALL, PIMA COUNTY ATTORNEY                          Tucson
     By   Nicolette Kneup, Deputy County Attorney
Attorneys for State of Arizona

HERNANDEZ & ROBLES PC                                         Tucson
     By   Joshua F. Hamilton
Attorneys for Tyler B.

ARIZONA ATTORNEYS FOR CRIMINAL JUSTICE                  Chandler
     By   David J. Euchner
Attorneys for Amicus Curiae Arizona Attorneys for Criminal
Justice
NESCI & ST LOUIS PLLC                                     Tucson
     By   James Nesci
Attorneys for Amicus Curiae National College for DUI Defense,
Inc.

ACLU FOUNDATION OF ARIZONA                               Phoenix
     By   Daniel Pochoda
          Kelly J. Flood
And

PERKINS COIE LLP                                         Phoenix
     By   Jean-Jacques Cabou
          Thomas D. Ryerson
Attorneys for Amicus Curiae ACLU Foundation of Arizona

JUVENILE LAW CENTER                             Philadelphia, PA
     By   Lourdes M. Rosado

And

NUCCIO & SHIRLY                                            Tucson
     By   Jeanne Shirly
Attorneys for Amici Curiae Juvenile Law Center, Center on
Children and Families, Central Juvenile Defender Center,
Children and Family Justice Center, The Children’s Law Center
Inc., Children & Youth Law Clinic, Civitas ChildLaw Center,
Juvenile & Special Education Law Clinic/University of the
District of Columbia, Juvenile Justice Project of Louisiana,
Justice Policy Institute, National Association of Criminal
Defense Lawyers, National Center for Youth Law, National
Juvenile Defender Center, National Juvenile Justice Network,
Northeast Juvenile Defender Center, Pacific Juvenile Defender
Center, Public Defender Service for the District of Columbia,
Rutgers School of Law Camden Children's Justice Clinic, Rutgers
Urban Legal Clinic, San Francisco Office of the Public
Defenders, University of Michigan Juvenile Justice Clinic,
Neelum Arya, Tamara Birckhead, Susan L. Brooks, Michele Deitch,
Jeffrey Fagan, Barbara Fedders, Barry Feld, Frank Furstenberg,
Theresa Glennon, Martin Guggenheim, Kristin Henning, Randy
Hertz, Paul Holland, Julie E. McConnell, James R. Merikangas,
Wallace Mlyniec, Catherine J. Ross, Elizabeth Scott, Abbe Smith,
and Barbara Bennett Woodhouse
________________________________________________________________

B A L E S, Vice Chief Justice

¶1        Arizona’s implied consent statute, A.R.S. § 28-1321,

                                2
outlines      how    law    enforcement          officers      can       obtain        consent    to

blood and breath tests from persons arrested for driving under

the influence (“DUI”) and provides consequences for arrestees

who refuse to submit to a test.                            Against this backdrop, we

address      whether       the    Fourth        Amendment         to     the      United      States

Constitution         requires      that     a    juvenile          arrestee’s          consent    be

voluntary to allow a warrantless blood draw.                                   We hold that it

does and that the juvenile court properly ruled that evidence of

a    blood    draw    was    inadmissible            because       the       juvenile      did    not

voluntarily consent.

                                                I.

¶2            On     February     17,     2012,        Tyler   B.,       a     sixteen-year-old

high school student, and two friends arrived late to school.                                        A

school monitor smelled marijuana on the boys and also saw drug

paraphernalia in Tyler’s car.                        School officials detained the

boys in separate rooms and contacted the sheriff’s office.

¶3            A     deputy       sheriff        soon       arrived       and      read      Miranda

warnings to Tyler.            In the presence of several school officials,

Tyler    admitted      that      he   had       driven      his     car      to    school     after

smoking       marijuana       and     that       he        owned       some       of    the      drug

paraphernalia in the car.               The deputy informed Tyler that he was

under arrest for DUI and other offenses.                            Tyler became agitated

and the deputy placed him in handcuffs.                            The deputy left Tyler

with    the       assistant      principal           for    about        ten      minutes     while

                                                 3
retrieving a phlebotomy kit to do a blood draw.

¶4          When     the    deputy    returned      to    the   room,   he    saw   that

Tyler had calmed down, so he removed the handcuffs from the

youth.      He read Tyler an “implied consent admonition” twice,

first    verbatim    and    then     in   “plain    English.”       The      admonition

provided in relevant part:

        Arizona law requires you to submit to and successfully
        complete tests of breath, blood or other bodily
        substance as chosen by the law enforcement officer to
        determine alcohol concentration or drug content.   The
        law enforcement officer may require you to submit to
        two or more tests.    You are required to successfully
        complete each of the tests.

        If the test results are not available . . . or
        indicate any drug defined in ARS 13-3401 or its
        metabolite, without a valid prescription, your Arizona
        driving privilege will be suspended for not less than
        90 consecutive days.

        If you refuse to submit or do not successfully
        complete the specified tests, your Arizona driving
        privilege will be suspended for 12 months, or for two
        years if there is a prior implied consent refusal,
        within the last 84 months, on your record.     You are,
        therefore, required to submit to the specified tests.

Tyler agreed verbally and in writing to have his blood drawn,

and the deputy drew two vials of Tyler’s blood.

¶5          The     State   charged       Tyler    with    DUI.    Tyler      moved   to

suppress evidence of the blood draw, arguing that his consent

had not been voluntary and that, as a minor, he lacked the legal

capacity to consent.           The juvenile court granted the motion,

finding that the blood draw violated Arizona’s Parents’ Bill of


                                            4
Rights (“PBR”), A.R.S. § 1-602, and, notwithstanding the PBR,

that Tyler’s consent had been involuntary under the totality of

the circumstances.         The court relied in part on In re Andre M.,

in which this Court recognized the “increased susceptibility and

vulnerability of juveniles” in assessing whether a juvenile’s

confession was voluntary under the Fifth Amendment to the United

States Constitution.           207 Ariz. 482, 485 ¶ 9, 88 P.3d 552, 555

(2004).

¶6             On the State’s petition for special action relief, the

court of appeals reversed the juvenile court’s ruling.                         State v.

Butler, 231 Ariz. 42, 45 ¶ 11, 290 P.3d 435, 438 (App. 2012).

The court first held that the PBR did not apply because the

deputy was acting within the scope of his official duties.                            Id.

at   44   ¶ 6,    290   P.3d    at     437.        It   then   held    that   the   Fifth

Amendment did not apply because the blood was not testimonial

evidence.        Id. at 45 ¶ 10, 290 P.3d at 438.                 Stating that “the

informed consent statute presents no Fourth Amendment issue,”

the court of appeals held that the juvenile court abused its

discretion in suppressing the blood draw evidence.                            Id. ¶ 10

n.6.

¶7             We granted review because this case raises questions

of     first     impression      and     statewide        importance.          We   have

jurisdiction       under       Article        6,    Section     5(3)    of    Arizona’s

Constitution and A.R.S. § 12-120.24.

                                              5
                                            II.

¶8             The    Fourth      Amendment       provides,     “The       right   of     the

people    to    be     secure     in   their      persons,     houses,       papers,      and

effects, against unreasonable searches and seizures, shall not

be violated . . . .”              U.S. Const. amend. IV.             Evidence obtained

in violation of the Fourth Amendment is properly suppressed.

Mapp v. Ohio, 367 U.S. 643, 655 (1961).                       Trial court rulings on

motions to suppress are reviewed for abuse of discretion.                                 See

State v. Hausner, 230 Ariz. 60, 70 ¶ 23, 280 P.3d 604, 614

(2012).      “We consider the evidence presented at the suppression

hearing      and     view   the    facts    in    the   light       most    favorable      to

sustaining the trial court’s ruling.”                   Id.

¶9             Tyler argues that a blood draw is a search subject to

the Fourth Amendment and, to be valid, requires either a warrant

or an exception such as voluntary consent.                          The State responds

that every Arizona motorist gives “implied consent” under § 28-

1321   and     that     tests     administered      under      the    statute      are    not

subject to a Fourth Amendment voluntariness analysis.                           The State

further        argues        that      “adult        privileges            carry        adult

responsibilities,”          and     thus    juveniles     should       not    be   treated

differently          from   adults     in    assessing        the    voluntariness         of

consent to a blood draw.

¶10            Contrary to the State’s argument, a compelled blood

draw, even when administered pursuant to § 28-1321, is a search

                                              6
subject to the Fourth Amendment’s constraints.                        See Missouri v.

McNeely, 133 S. Ct. 1552, 1556 (2013) (holding that a compelled

blood draw taken pursuant to Missouri’s implied consent law is

subject to the Fourth Amendment’s restrictions on warrantless

searches).        “Such an invasion of bodily integrity implicates an

individual’s       ‘most     personal       and      deep-rooted      expectations      of

privacy.’”        Id. at 1558 (quoting Winston v. Lee, 470 U.S. 753,

760 (1985)).

¶11          McNeely     also      forecloses        the    State’s    arguments      that

requiring     warrants       for    blood         draws    will   unduly    burden     law

enforcement officials or render Arizona’s implied consent law

meaningless.           “In   those      drunk-driving         investigations         where

police officers can reasonably obtain a warrant before a blood

sample    can     be    drawn      without        significantly       undermining      the

efficacy of the search, the Fourth Amendment mandates that they

do so.”     Id. at 1561.

¶12          In    general,     under    the       Fourth    Amendment,     warrantless

searches “are per se unreasonable . . . subject only to a few

specifically        established         and         well-delineated        exceptions.”

Arizona v. Gant, 556 U.S. 332, 338 (2009).                        One such exception

is exigent circumstances, but the State has not argued that this

exception authorized the blood draw here.

¶13          Consent can also allow a warrantless search, provided

the consent is voluntary.               Schneckloth v. Bustamonte, 412 U.S.

                                              7
218, 226-28 (1973).           Voluntariness is assessed from the totality

of    the   circumstances.             Id.     at   227.          Relevant        circumstances

include the suspect’s age and intelligence as well as the length

of detention.        See id. at 226-27, 229.

¶14           We reject the State’s contention that age should be

disregarded in assessing a juvenile’s consent to a blood draw.

In various contexts, the law recognizes a juvenile’s age as a

relevant      consideration.                   See,        e.g.,        J.D.B.        v.     North

Carolina,     131     S.    Ct.     2394,      2399,       2406       (2011)    (holding      that

child’s age is relevant, although not necessarily determinative,

in assessing whether a child is in custody); Roper v. Simmons,

543    U.S.    551,        571-73      (2005)       (recognizing            the      “diminished

culpability”        of     juveniles      under       18    and       holding        that   “[t]he

differences between juvenile and adult offenders are too marked

and    well   understood          to    risk    allowing          a    youthful       person    to

receive the death penalty”).                    Juveniles tend to possess less

maturity and are “more vulnerable or susceptible to negative

influences     and       outside       pressures.”           Id.       at   569-70.         Courts

should not blind themselves to this reality when assessing the

voluntariness of consent to a blood draw.

¶15           Consent can be voluntary for purposes of the Fourth

Amendment       in         circumstances            that      would            not     establish

voluntariness under the Fifth Amendment.                               See Bustamonte, 412

U.S. at 234, 240 (holding that, although Miranda v. Arizona, 384

                                                8
U.S. 436 (1966), requires an arrestee to be advised of right to

remain silent in order for waiver to be valid, knowledge of

right      to       withhold    consent     is   just       one    factor    in    determining

voluntariness of a consent to search).                         But, when the accused is

a juvenile, factors such as age and the presence of parents are

properly considered when assessing the voluntariness of consent

to     a    search,      just     as   they      are       relevant    in     assessing         the

voluntariness of a confession.                   Cf. In re Andre M., 207 Ariz. at

485 ¶ 11, 88 P.3d at 555 (noting in the Fifth Amendment context

that       parents      can    “help   ensure        that    a     juvenile       will    not    be

intimidated, coerced or deceived”).

¶16                 This Court has previously held that, for an officer to

administer a test of breath or bodily fluids on an arrestee

without         a    search    warrant      under      §    28-1321,    consent          must    be

express.            Carrillo v. Houser, 224 Ariz. 463, 463 ¶ 1, 232 P.3d

1245,       1245      (2010).      Carrillo          turned,      however,       on   statutory

grounds and did not address any constitutional issues.                                    Id. at

467 ¶ 21, 232 P.3d at 1249.

¶17                 The State unconvincingly argues that the “consent” in

§ 28-1321(A)           either    constitutes          an    exception       to    the    warrant

requirement or satisfies the Fourth Amendment’s requirement that

consent         be    voluntary.       We     explained           previously      that    “[t]he

‘consent’ by motorists referenced in subsection (A) does not

always authorize warrantless testing of arrestees.”                                   Carrillo,

                                                 9
224 Ariz. at 465 ¶ 10, 232 P.3d at 1247.                     Rather, the officer is

directed to ask the arrestee to submit to the test, and the

arrestee may then refuse by declining to expressly agree to take

the test.         A.R.S. § 28-1321(B); Carrillo, 224 Ariz. at 465 ¶ 11,

232   P.3d        at   1247.        If    the    arrestee        refuses,      the   statute

specifies that a warrant is required to administer the test and

the arrestee shall have his license suspended.                                A.R.S. § 28-

1321(D); Carrillo, 224 Ariz. at 465 ¶ 11, 232 P.3d at 1247.

¶18              We hold now that, independent of § 28-1321, the Fourth

Amendment        requires      an   arrestee’s        consent     to     be    voluntary    to

justify      a     warrantless       blood      draw.       If     the    arrestee     is    a

juvenile, the youth’s age and a parent’s presence are relevant,

though not necessarily determinative, factors that courts should

consider in assessing whether consent was voluntary under the

totality of the circumstances.

¶19              Voluntariness is a question of fact, Bustamonte, 412

U.S. at 248-49, and “[w]e review the trial court's voluntariness

finding for abuse of discretion,” State v. Cota, 229 Ariz. 136,

144 ¶ 22, 272 P.3d 1027, 1035 (2012) (reviewing voluntariness of

confession).           The State has the burden of proving that consent

to a search is “freely and voluntarily given.”                            Bumper v. North

Carolina, 391 U.S. 543, 548-50 (1968).

¶20              Although   Tyler        did    not   testify      at    the    suppression

hearing,         sufficient     evidence         supports    the        juvenile     court’s

                                                10
finding that he did not voluntarily consent to the blood draw.

At the time, Tyler was nearly seventeen and in eleventh grade.

He    had    been    arrested      once   previously,        but    not    adjudicated

delinquent.         Tyler was detained for about two hours in a school

room in the presence of school officials and a deputy.                         Neither

of his parents was present.                  Tyler initially was shaking and

visibly nervous.           When he became loud and upset after being told

he was being arrested, the deputy placed him in handcuffs until

he calmed down.             A second deputy sheriff arrived before the

blood draw was taken.             After removing the handcuffs, the first

deputy      read    the    implied    consent      admonition       to    Tyler,     once

verbatim and once in what the deputy termed “plain English,”

concluding with the statement, “You are, therefore, required to

submit to the specified tests.”                   Tyler then assented to the

blood draw.

¶21           Viewing      the    facts   in    the   light    most       favorable    to

sustaining the ruling below, we hold that the juvenile court did

not   abuse    its    discretion     by   ruling      that    Tyler’s      consent    was

involuntary and granting the motion to suppress.                         We decline to

address Tyler’s arguments that he lacked the legal capacity to

consent      and    that    the    Arizona      Constitution       provides    greater

protection than the Fourth Amendment in this context.

                                          III.

¶22           We also decline to address Tyler’s argument that the

                                           11
blood draw must be suppressed because it violated the PBR.                     The

statute   provides     that   parents      have   a   “right   to    consent    in

writing     before   any   record   of      the   minor    child’s    blood     or

deoxyribonucleic acid is created, stored or shared.”                     A.R.S.

§ 1-602(A)(8).       The PBR, however, concerns the rights of parents

and does not purport to affect a juvenile’s right to consent to

a search.      See id. § 1-602(A) (referencing “parental rights”).

Nor does the statute provide that evidence will be suppressed if

the statute is violated.        See id. § 1-602.           Even if the blood

draw was taken in violation of the rights of Tyler’s parents (an

issue we do not decide), Tyler would not have standing to argue

that   this    violation   required      suppression      of   the   blood    draw

evidence.      Cf. Rakas v. Illinois, 439 U.S. 128, 133-34 (1978)

(holding that person lacks standing to suppress evidence seized

in violation of another’s Fourth Amendment rights).

                                      IV.

¶23           For the foregoing reasons, we reverse the decision of

the court of appeals and remand the case to the superior court

for proceedings consistent with this opinion.


                              __________________________________
                              Scott Bales, Vice Chief Justice

CONCURRING:


__________________________________
Rebecca White Berch, Chief Justice

                                      12
__________________________________
Robert M. Brutinel, Justice


__________________________________
Ann A. Scott Timmer, Justice


P E L A N D E R, Justice, concurring

¶24           As a matter of statutory interpretation, we previously

held that, absent a search warrant, Arizona’s “implied consent”

statute,      A.R.S.   §   28-1321,      requires     an    arrestee’s    express

consent to a chemical test.             Carrillo v. Houser, 224 Ariz. 463,

463 ¶ 1, 232 P.3d 1245, 1245 (2010).                The Court now holds that

the Fourth Amendment also applies to a blood draw administered

under   the    statute     and   thus    an   arrestee’s      consent    must   be

voluntary.      Supra ¶ 18.       I have no quarrel with that holding,

but reluctantly concur only because the parties acknowledge, and

our case law indicates, that voluntariness determinations are

reviewed   for    abuse    of    discretion.        Under    that   standard    of

appellate review, I cannot say that the juvenile court erred in

finding Tyler’s consent involuntary when some evidence arguably

supports an inference to that effect.               Cf. State v. Chapple, 135

Ariz. 281, 297 n.18, 660 P.2d 1208, 1224 n.18 (1983) (A court

abuses its discretion when “the reasons given by the court for

its action are clearly untenable, legally incorrect, or amount

to a denial of justice.”).


                                         13
¶25            As the majority notes, voluntariness issues often are

fact-intensive          and    are     assessed         from     the     totality     of    the

circumstances.           Supra ¶ 13 (citing Schneckloth v. Bustamonte,

412 U.S. 218, 227 (1973)).                  The majority correctly observes that

we generally review rulings on motions to suppress evidence for

an abuse of discretion, supra ¶¶ 8, 19, and finds no such abuse

in the trial court’s ruling, supra ¶ 21.                         I write separately to

express concern with indiscriminately applying those principles

and     to    suggest,        for     future     purposes        only,      that    abuse-of-

discretion       review       might    not     be    appropriate       in   cases    such    as

this.

¶26            Only the deputy sheriff and Tyler’s father testified

at the suppression hearing in this case.                               Significantly, the

pertinent facts are undisputed and the juvenile court’s ruling

is not based on witness credibility, weighing of conflicting

evidence,       or     discretionary          determinations.            Accordingly,       the

court’s       ultimate    ruling       on     voluntariness       could,      and    arguably

should, be deemed a mixed question of fact and law subject to

our     de    novo      review.         That         approach,     although        admittedly

conflicting with extant Arizona case law, would be consistent

with    our     approach       in     other    criminal-case           contexts     involving

constitutional issues.               See State v. Moore, 222 Ariz. 1, 7 ¶ 17,

213 P.3d 150, 156 (2009) (noting that, although we review trial

court        rulings     on     pretrial        identifications             for     abuse    of

                                                14
discretion       and       defer    to    factual     findings      supported      by    the

record, the ultimate question of constitutionality is “a mixed

question of law and fact” subject to our de novo review); State

v. Gonzalez-Gutierrez, 187 Ariz. 116, 118, 927 P.2d 776, 778

(1996)    (applying          same        principles    to        question    of    whether

sufficient legal basis existed for vehicular stop); State v.

Blackmore, 186 Ariz. 630, 632, 925 P.2d 1347, 1349 (1996) (same

regarding question of whether an arrest was illegal); State v.

Rogers, 186 Ariz. 508, 510, 924 P.2d 1027, 1029 (1996) (same

regarding question of whether there was reasonable suspicion for

an investigatory stop of a pedestrian).

¶27            Recently,       the        Vermont     Supreme        Court     thoroughly

expounded on the appropriate standard of appellate review for

voluntariness-of-consent issues.                    State v. Weisler, 35 A.3d 970

(Vt. 2011).       An appellate court, of course, appropriately defers

“to the trial court’s underlying findings of historical fact” as

a “fundamental principle of appellate review.”                        Id. at 976, 985;

see also Chapple, 135 Ariz. at 297 n.18, 660 P.2d at 1224 n.18.

But as the Vermont court observed, Schneckloth did not address

the subject of appellate review, and “[s]imply labeling consent

to    search    as     a   question       of   fact   to    be    determined      from   the

totality of the circumstances” at the trial court level “does

little to advance the standard-of-review analysis.”                          Weisler, 35

A.3d at 977.           Noting that “appellate courts have traditionally

                                               15
reviewed      and        resolved       independently         the      question        of

voluntariness in order to ‘guide police, unify precedent, and

stabilize the law,’” id. at 985 (quoting Thompson v. Keohane,

516 U.S. 99, 115 (1995)), the Weisler court held that “a trial

court’s    decision      on    the     question   of    the   voluntariness       of    a

consent to search, and thus the ultimate constitutional validity

of the search, must be reviewed independently . . . on appeal,”

id. at 983.

¶28         Vermont is not alone.               Other courts also follow this

approach.     See, e.g., United States v. Lewis, 921 F.2d 1294,

1301 (D.C. Cir. 1990) (conducting de novo review of a trial

court’s     finding       of     involuntary      consent       when    facts     were

uncontested and government presented uncontroverted evidence on

that issue); United States v. Garcia, 890 F.2d 355, 359–60 (11th

Cir. 1989) (same); State v. $217,590.00 in U.S. Currency, 18

S.W.3d 631, 633 (Tex. 2000) (assessing whether the trial court’s

factual findings demonstrate voluntariness under the totality of

the circumstances is a question of law); State v. Hansen, 63

P.3d 650, 663 (Utah 2002) (“While consent is a factual finding,

voluntariness       is    a    legal    conclusion,     which    is    reviewed    for

correctness.”); State v. Phillips, 577 N.W.2d 794, 800 (Wis.

1998)   (rejecting        proposition      that   the    standard      of   appellate

review “turn[s] on whether the underlying determination of the

[trial] court was fact-specific”); see also Weisler, 35 A.3d at

                                           16
976, 980 (collecting cases).

¶29          The analyses of those courts would support de novo

review of rulings on whether an arrestee’s consent to search was

voluntary or involuntary, at least when, as here, the underlying

facts are undisputed and the trial court’s ruling is not based

on    conflicting    evidence    or    credibility      determinations.        This

Court has not yet engaged in the type of nuanced explication

found in cases such as Weisler on the appropriate standard of

appellate    review    for    Fourth    Amendment     voluntariness     rulings.

This, however, is not the case in which we should do so.                           The

parties have not raised or argued any issues relating to the

standard of review, but rather concede that abuse-of-discretion

review applies.        Accordingly, the Court appropriately applies

that standard in deciding this particular case.

¶30          Stating   that     voluntariness      determinations      are    fact-

intensive inquiries, based on the totality of circumstances, and

subject     to     abuse-of-discretion        review,     however,     does        not

directly answer the ultimate question:                   What is the test or

standard     for    establishing       valid,      voluntary    consent       to     a

warrantless search under the Fourth Amendment?                 Generally, to be

voluntary,       “[c]onsent   must     ‘not   be   coerced,    by    explicit       or

implicit means, by implied threat or covert force.’”                    State v.

Guillen, 223 Ariz. 314, 317 ¶ 11, 223 P.3d 658, 661 (2010)

(quoting Schneckloth, 412 U.S. at 228).                 “Consent to search is

                                        17
voluntary     if    it    is   ‘the    product     of     an     essentially      free      and

unconstrained        choice     by    its   maker,’        and      not    the   result      of

circumstances        which     overbear     the    consenting         party’s     will      and

critically impair his or her capacity for self-determination.”

People   v.    Magallanes-Aragon,           948    P.2d     528,      530    (Colo.    1997)

(quoting Schneckloth, 412 U.S. at 225).                             Stated differently,

“before a court may conclude that consent was voluntarily given,

it    must    find       no    objective        evidence       of    coercion,     duress,

deception, promises, threats, intrusive conduct or other undue

influence      by     the      police,      which       critically          impaired        the

defendant’s judgment.”               Id. at 531; see also id. at 533 (“The

essential      consideration          in    determining          voluntariness         of     a

consent to search is the impact of overbearing, coercive, or

deceptive     police      conduct     on    a    person    with      the    knowledge       and

particular characteristics of the defendant.”).

¶31           Applying those standards, only with some difficulty do

I agree with the majority that the juvenile court did not abuse

its discretion in finding Tyler’s consent was involuntary.                                  Cf.

Chapple, 135 Ariz. at 297 n.18, 660 P.2d at 1224 n.18 (When

trial court determinations hinge not on “conflicting procedural,

factual or equitable considerations,” but rather are made on

undisputed facts, “resolution of the question is one of law or

logic,” obligating us “to ‘look over the shoulder’ of the trial

judge and, if appropriate, substitute our judgment for his or

                                            18
hers.”).     But based on the uncontroverted facts in this case,

were de novo review applicable here, I would readily conclude

that the State met its burden of proving by a preponderance of

the evidence that Tyler’s consent to the warrantless blood draw

was     voluntary        and,   therefore,        complied         with     the     Fourth

Amendment.       See Ariz. R. Crim. P. 16.2(b) (prescribing burden

and     standard     of    proof      on    whether     evidence           was    lawfully

obtained).

¶32          The    majority       appropriately      recites          certain   facts    to

support the conclusion that the juvenile court did not abuse its

discretion in finding Tyler’s consent involuntary.                             Supra ¶¶ 2–

4, 20.      The totality of the circumstances, however, includes

other    undisputed        facts     indicating       that     Tyler’s         verbal    and

written consent to the blood draw was indeed voluntary and not

obtained    by     any    “overbearing,       coercive,       or       deceptive    police

conduct.”          Magallanes-Aragon,           948   P.2d        at    533.       Without

belaboring    all    those      facts,     suffice     it    to    say    that     had   the

juvenile court found Tyler’s consent voluntary, I would have had

no difficulty affirming that ruling, and I doubt my colleagues

would have either.          But, as noted above, I cannot conclude under

an    abuse-of-discretion          standard     of    review       that    the    juvenile

court erred and, therefore, join in the Court’s opinion.

¶33          In addition, In re Andre M., on which the juvenile

court relied, is materially distinguishable.                           Unlike this case,

                                           19
In re Andre M. involved issues of voluntariness under the Fifth

Amendment’s self-incrimination clause and was heavily influenced

by    “the   absence       of   a   parent         who     attempted     to    attend     the

[minor’s] interrogation but was prevented from doing so by the

police officers.”           207 Ariz. 482, 485 ¶ 12, 88 P.3d 552, 555

(2004).      Here, Tyler and his father (who had been contacted by

the school, came there, and waited in the lobby) never asked to

see or speak with each other, and the deputy was not informed

until after the blood draw that a parent was present at the

school.      Once he learned of that, the deputy spoke with the

parents, who understood the reasons for Tyler’s arrest and had

no questions.

¶34          It is also clear from its ruling that the juvenile

court   deemed      very    significant            the   alleged     violation       of   the

Parents’ Bill of Rights, A.R.S. § 1-602.                      The majority, however,

correctly     rejects      that     as   an    appropriate         basis      for   ordering

suppression.        Supra ¶ 22.

¶35          Finally,      I    understand          that    Fourth     Amendment      issues

usually,      and      necessarily,           entail         “case-by-case,”          “fact-

intensive, totality of the circumstances analyses.”                            Missouri v.

McNeely, 133 S. Ct. 1552, 1564 (2013).                       But a core objective of

our   criminal-case        jurisprudence            should    be   “to     ‘guide     future

decisions’ as well as to ‘guide police, unify precedent, and

stabilize the law.’”            Weisler, 35 A.3d at 979 (quoting Thompson,

                                              20
516 U.S. at 114–15).            In that regard, I have concerns similar to

those recently expressed by Chief Justice Roberts in McNeely:

“A police officer reading this Court’s opinion would have no

idea — no idea — what the Fourth Amendment requires of him, once

he decides to obtain a blood sample from,” in this case, a

juvenile DUI arrestee to ensure that the juvenile’s consent to a

blood draw is voluntary.                 133 S. Ct. at 1569 (Roberts, C.J.,

concurring in part and dissenting in part).                         The majority here

says that “[i]f the arrestee is a juvenile, the youth’s age and

a     parent’s    presence        are     relevant,       though     not   necessarily

determinative, factors that courts should consider in assessing

whether     consent       was     voluntary       under       the   totality      of    the

circumstances.”       Supra ¶ 18.           The Court also refers generally to

juveniles’       relative       immaturity,       and     specifically      to     Tyler’s

interactions       with     the    deputy       and     his   fluctuating        emotional

states during the arrest.               Supra ¶¶ 14, 20.

¶36          But faced with the not uncommon scenario presented in

this case, a reasonable officer, before drawing blood pursuant

to    the   juvenile’s      ostensibly         valid    consent,     surely      will   now

wonder whether he or she must first take steps to have a parent

notified and present, and inquire about the juvenile’s maturity,

general     comprehension         levels,      and    emotional     status,      lest    the

juvenile’s       consent        later     be     deemed       involuntary.             Those

individualized, unpredictable variables afford little guidance

                                            21
and     certainty      to    law        enforcement      officers,       school

administrators, parents, minor drivers, or juvenile courts.                Nor

does such unpredictability advance the overarching purpose of

the implied consent law — “to remove from the highways of this

state drivers[, including juvenile motorists,] who are a menace

to themselves and to others because they operate a motor vehicle

while   under   the   influence    of    intoxicating    liquor”   or    drugs.

Campbell v. Superior Court, 106 Ariz. 542, 546, 479 P.2d 685,

689 (1971); see also Carrillo, 224 Ariz. at 465 ¶ 13, 232 P.3d

at 1247; cf. State v. Randy J., 265 P.3d 734, 742 (N.M. Ct. App.

2011) (holding that state’s implied consent law applies to any

person, including juveniles, who drives a vehicle in the state).

¶37        Possibly    compounding      the   problem,   our   opinion    today

might well engender dubious involuntariness claims and related

suppression hearings aimed at excluding evidence derived from

chemical testing of impaired drivers whose express consent was

ostensibly voluntary and valid under Arizona’s implied consent

law.    Such challenges can be made by defendants who, because

they submitted to testing, retain their driving privileges in

the interim.     Audio or video recording of a suspect’s consent

might be a solution.        But in view of the various contingencies

and uncertainties surrounding determinations by officers in the

field (and subsequently by courts) on whether express consent of

DUI arrestees (particularly juveniles) is voluntary, the safest

                                        22
course of action for law enforcement might simply be to obtain

search warrants, when reasonably feasible, for obtaining blood

samples in DUI investigations.             See A.R.S. §§ 13-3914, -3915,

28-1321(D)(1).       That    default       approach,   although   arguably

diluting the effectiveness of the implied consent law, and not

constitutionally required under McNeely (which neither involved

nor   discounted   consent   as   a   valid    exception   to   the   Fourth

Amendment’s warrant requirement), would certainly comport with

the Fourth Amendment and alleviate many potential, foreseeable

problems in this area.


                             __________________________________
                             John Pelander, Justice




                                      23